Order and judgment (one *345paper), Supreme Court, New York County (Diane Lebedeff, J.), entered June 20, 1996, which, inter alia, ordered respondent to turn over to petitioner receiver leases, agreements and records relating to 18 cooperative apartments, cancelled and terminated proprietary leases and stock certificates for said apartments, ordered the ejectment of respondent from said apartments, enjoined respondent from interfering with the terms of the order appointing the receiver, and awarded petitioner $96,706.44 for unpaid maintenance, unanimously affirmed, with costs.
The IAS Court properly granted the relief sought in this summary proceeding commenced by order to show cause and petition to compel compliance with the order of appointment, which is in accordance with the statutory authority enumerated in CPLR 6401 (b). The relief granted did not exceed the scope of the receiver’s authority since the order of appointment specifically granted the receiver the full authority to act and enforce the rights of the lessor set forth in the proprietary leases. Concur—Rosenberger, J. P., Wallach, Nardelli, Rubin and Colabella, JJ.